Title: From George Washington to Nathaniel Tracy, 12 November 1778
From: Washington, George
To: Tracy, Nathaniel


  
    Sir.
    Head Quarters [Fredericksburg, N.Y.] 12 Novemr 1778.
  
It was not till the return of Major Gibbs from the Eastward that I discovered how much the cheerfulness of my table was owing to you. The pipe of wine which you sent me, was till then mistaken for a purchase of the commissary but notwithstanding its goodniss there still remained enough to remember the sender. I beg you may accept my thanks. and am Sir your most.
